STBAUP, J.
(concurring).
Viewing tbe evidence in a light most favorable to tbe appellant, I think tbe verdict was properly directed, and I therefore concur in tbe result affirming tbe judgment. There is evidence showing that fenders as ordinarily attached to cars extended about eighteen inches in front of them and about eighteen inches to two feet above tbe rails. When tbe car was stopped, tbe appellant was found lying under tbe fender. There was no evidence showing that tbe fender bad dropped, or that its suspended position on tbe car bad been disturbed. I think upon tbe evidence the inference was permissible that it bad not dropped, and that its position bad not been disturbed. I shall therefore assume that tbe jury would have been justified to so find. Tbe negligence alleged in respect of tbe fender was that it was “not good and sufficient,” and “not in a good state of repair,” and “would not operate to prevent injury to a person” struck by tbe car. In my judgment tbe proof that plaintiff was struck by tbe car and w.as found lying under tbe fender undisturbed from its position is not sufficient to support such allegations. There is no other evidence tending to prove them.
I think it may be conceded that a headlight is intended for two purposes — one, to enable the operatives of a moving car to view tbe track in advance of it; the other, to' enable persons about tbe track and street to ascertain tbe approach of cars. There is evidence showing that tbe headlight on tbe car was very dim, and that it cast its rays but twenty *515feet in front of the car. I think such evidence important as bearing on both purposes. Triers of fact may well say that such a light would not ordinarily enable car operatives to discover persons or objects upon or about the track and' avoid collision. But negligence with respect to the light is not predicated on the theory that the car operatives by reason of the dimness of the light did not see or discover the appellant. Such negligence was alone predicated upon the theory that appellant by reason of the dimness of the light could not see nor discover the approach of the car. Because the evidence conclusively shows that she did not look at any time after leaving the sidewalk and while attempting to cross the street for the approach of cars, the dimness of the light, when considered with respect to the alleged negligence, was not the direct cause of her failure to discover the car.
No question is here made that the operatives of the respondent were negligent in the operation of the ear.
Now, as to contributory negligence. Of course, the appellant was required to use ordinary care. Ordinarily that question is one of fact. To here say that the appellant was guilty of negligence wherein was she at fault? What act or acts committed' or omitted by her rendered her conduct negligent? She was in the street, where she had the right to he. She had the right to cross the track at the place attempted by her. It cannot be said as a matter of law that a prudent person of her age, and under the circumstances of the case, would not have attempted to cross the track at the place in question. It is not claimed that she was negligent in the position taken by her on the track. She testified that she had just crossed one track .and was attempting to cross another when she was struck. Another witness testified that he saw her but a moment, and she appeared to him to be standing or walking on the track, or facing south, the direction in which the car was moving. The claim of negligence made on her part is that she under all the circumstances ought to have ascertained whether cars were approaching before attempting to cross the tracks, and that she failed to *516do so; and tbe way to ascertain that was to look, wbicb she did not do. Her conduct is not complained of in any other particular. So that the question is squarely presented whether her failure to look, under all the circumstances, shall be declared negligence by the court, or whether the question was one of fact for the jury. Conceding, as is urged by appellant, that the question generally is one of fact, as I think it is, and as has been generally held by the courts, yet it does not follow that it never is for the court. Though the headlight on the car was dim, yet it could have been seen for about a block — six hundred' and sixty feet. There is no doubt that, had the appellant looked, she readily could have discovered the approach of the car. Knowing that she was about to cross the tracks, she on a dark night left the sidewalk, and without looking for the approach of cars started to walk across the street, and in her attempt to cross the tracks stepped in front of a moving car, but a short distance away,' about twenty or twenty-five feet. I think that was negligent.